DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action in response to the amendment filed on 20 January 2022.  Claims 1, 3, and 5, 6, 8, 10, 12, and 18   have been amended.     Claims 1-22 are currently pending and have been examined.   
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 January 2022 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eskilsson et al (US Pub., No., 2017/0053304 A1) in view of Ahn et al (US Pub., 2014/0132511A1) and further view of Kaneko  et al (US Pub., 2017/0243063 A1) 

With respect to claim 1, Eskilsson teaches an information display terminal comprising:

a display screen configured to display a web screen (Fig. 2, browser [display web screen]) n); 
 an operation receiver configured  to receive a permission to collect information from the operator on configuration  of payment of reward to  the operator (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…); and 

(paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,);

wherein the information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, and information on the coordinate the gaze point position on the disply screen that display the web screen (paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..) . 

	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eyetrack plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view Ahn teaches the above, Eskilsson further teaches a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).     Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

However, Kaneko teaches capturing the image of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])

 
   



With respect to claim 2, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 1,   Eskilsson  teaches the information display terminal further comprising: a second transmitter configured to transmit information on an attribute of the operator who has(paragraph [0043], discloses register gaze data and paragraphs [0052]-[0054], discloses user consent, this consent may be requested and granted on  different levels, for example the user may be asked to consent to gaze direction information gathering to take place for a single website).


With respect to claim 3, Eskilsson teaches an information transmission method comprising:

a displaying screen configured to display a web screen (Fig. 2, browser [display web screen]) n); 
 an operation receiver configured  to receive a permission to collect information from the operator on configuration  of payment of reward to  the operator (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…)_ 


response to the permission (paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,);

wherein the information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, and information on the coordinate the gaze point position on the disply screen that display the web screen (paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..) . 

	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eyetrack plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view Ahn teaches the above, Eskilsson further teaches a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).     Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

However, Kaneko teaches capturing the image of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  	Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])
With respect to claim 4, Eskilsson in view of Ahn and further  Kaneko view of teaches elements of claim 3,   Eskilsson teaches transmitting information on an attribute of the operator who has(paragraph [0043], discloses register gaze data and paragraphs [0052]-[0054], discloses user consent, this consent may be requested and granted on  different levels, for example the user may be asked to consent to gaze direction information gathering to take place for a single website).


With respect to claim 5, Eskilsson teaches a non-transitory computer readable recording medium, storing a computer program that cause a processor to executed an information  transmission  (paragraph [0117], discloses non-transitory computer-readable medium and execute on any suitable processor) method comprising: .  
a displaying screen configured to display a web screen (Fig. 2, browser [display web screen])); 
 an operation receiver configured  to receive a permission to collect information from the operator on configuration  of payment of reward to  the operator (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…)_ 
an output unit configured to output to a predetermined destination, information specifying a content displayed on the display screen in association with a result of detection of the gaze point position response to the permission (paragraphs [0055]-[0056], discloses information on a display may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,);

(paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..) . 

	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eye track plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
However, Ahn teaches generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view Ahn teaches the above, Eskilsson further teaches a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).     Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the corresponding processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

However, Kaneko teaches capturing the image of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  	Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])

With respect to claim 6, Henderek teaches an information display terminal comprising:
a display screen configured to display a web screen (Fig. 2, browser [display web screen]) n); 
an output unit configured to output to a predetermined destination, information specifying a content displayed on the display screen in association with a result of detection of the gaze point position (paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,) wherein the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, and information on the coordinate the gaze point position on the disply screen that display the web screen (paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..), the information display terminal further comprising: 


 a permission action processor configured  to store permission indicting that the operator  has permitted, in advance to output  the content    to the predetermined destination by the output unit or transmit the permission information (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…); and  

wherein   the output unit is configured to output the content information response to the permission information (paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,). 
 
	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eyetrack plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
However, Ahn teaches generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view Ahn teaches the above, Eskilsson further teaches a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit  Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the corresponding processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

However, Kaneko teaches capturing the image of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  	Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])


 (Fig. 3 and paragraph [0025], discloses the study may comprise an interaction through a web browser.., template shown ..).   

With respect to claim 8, Eskilsson teaches an information transmission method comprising:

a display screen configured to display a web screen (Fig. 2, browser [display web screen]) n); 
an output unit configured to output to a predetermined destination, information specifying a content displayed on the display screen in association with a result of detection of the gaze point position (paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,) wherein the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, and information on the coordinate the gaze point position on the disply screen that display the web screen (paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..), the information display terminal further comprising: 


storing the  permission indicting that the operator  has permitted, in advance to output  the content to the predetermined destination by the output unit or transmitting the permission information outside the information disply terminal by the permission action process of the information display terminal (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…and paragraphs [0055]-[0056], discloses information on a disply may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,). 
 
	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eyetrack plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
However, Ahn teaches generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view Ahn teaches the above, Eskilsson further teaches a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).     Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the corresponding processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  	Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])
With respect to claim 9, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 8, furthermore, Eskilsson teaches wherein the content information to the predetermined destination executed by the output unit includes information on an attribute of the operator (Fig. 3 and paragraph [0025], discloses the study may comprise an interaction through a web browser.., template shown ..).   
(paragraph [0117], discloses non-transitory computer-readable medium and execute on any suitable processor) method comprising: .  
a displaying screen configured to display a web screen (Fig. 2, browser [display web screen])); 
storing permission information indicating that the operator has permitted in advice to output content information or transmitting permission information  (paragraphs [0052]- [0053], discloses “User Consent” [permission] and software installed on a user’s computing device or hosted online may, upon a user visiting…, it the user consent to this taking place, gaze direction  information is collected…, paragraph [0054], discloses granted on different levels, for example the user may be asked to consent to gaze direction information gathering to take…)_ 
outputting to a predetermined destination, information specifying a content displayed on the display screen in association with a result of detection of the gaze point position response to the permission (paragraphs [0055]-[0056], discloses information on a display may be arranged in order to disply specific information to specific user .., to ensure certain user and demographic receive..,) wherein the content information output from the output unit includes a date and time when the operator viewed the web screen, information on an address of the web screen, and information on the coordinate the gaze point position on the disply screen that display the web screen (paragraph [0112], discloses up a user with the suitable software installed on their computing device, or suitable hosted online visiting participating website, each… gaze at an advertisement their gaze information such as gaze location, gaze duration and time stamp relating to their gaze information is uploaded to URL A or URL B ..) . 

	Eskilsson teaches the above elements including a gaze point detector (Fig. 2,   Eye track plugin [a gaze point detector]) configured to detect a gaze point position on the display screen (Fig, 2 paragraph [0032], discloses an eye-tracker to obtain gaze direction data .., continually monitor the position of the banner of the disply, monitor gaze data and uploaded relevant information) and generation of the transparency map (paragraph [0098]).  Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal.
However, Ahn teaches generating values of a coordinate of a position of a gaze point on the display screen in a line of sight of an operator who operates the information display terminal (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

a camera configured to capture one or more images (paragraph [0036], discloses track a user’s attention as represents by their gaze direction while a user is using a computer devices and paragraphs [0092]-[0094], discloses images collected via device camera and images may be capture via a dedicated image capture device) and processor(s) may perform the necessary task (paragraph [0022]) and  Ahn teaches the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).     Eskilsson and Ahn failed to teach the corresponding camera capture image of the operator and the corresponding processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information.  

However, Kaneko teaches capturing the image of the operator; and a processor configured to perform personal authentication of the operator based on the one or more images at least in part while collecting the information (paragraph [0008] , discloses an authentication  method executed by processor included in an electric devices .., paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  	Therefore, it would have been obvious to the one 
	With respect to claim 11, Eskilsson in view of Ahn  and further view of Kaneko teaches elements of claim 5, furthermore Eskilsson teaches transmitting information on an attribute of the operator who has performed the permission operation permitted in response to the query signal by a second transmitter of the information display terminal(paragraph [0043], discloses register gaze data and paragraphs [0052]-[0054], discloses user consent, this consent may be requested and granted on  different levels, for example the user may be asked to consent to gaze direction information gathering to take place for a single website).

With respect to claim 12, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 10, furthermore, Eskilsson teaches the non-transitory computer-readable recording medium wherein the output to the predetermined destination executed by the output unit includes information on an attribute of the operator (Fig. 3 and paragraph [0025], discloses the study may comprise an interaction through a web browser.., template shown ..).   

With respect to claim 13, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 1, furthermore Eskilsson teaches the information display terminal (paragraph [0023], discloses displayed media and paragraph [0042], discloses items are displayed on a display) further comprising:  wherein the gaze point detector is further configured to detect an (paragraph [0033], discloses the eye tracking to obtain  gaze direction data and paragraphs [0087]-[0091], discloses determining a person’s gaze direction relative to display, direction is directed towards an elements of interest on the display.., ..).
Eskilsson  teaches the above elements including  s track a user’s attention as represents by their gaze direction while a user is using a computer devices (paragraph [0036])  and  images collected via device camera and images may be capture via a dedicated image capture device paragraphs [0092]-[0094]) and processor(s) may perform the necessary task (paragraph [0022]) .  Eskilsson failed to teach wherein the a is further camera configured to capture images around eyeballs of the operator of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator.  
However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

  Ahn failed to teach the corresponding camera to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator.  
	However, Kaneko teaches wherein the a is further camera configured to capture images around eyeballs of the operator wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system of Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing 

With respect to claim 14, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 13, furthermore Eskilsson teaches the information display terminal wherein the camera is further configured to collect biometric information of the operator for personal authentication (paragraph [0066], discloses gathering of biometric data from a computing devices and paragraph [0092], discloses collect via devise camera-based).  

With respect to claim 15, Eskilsson in view of Ahn and further view of Kaneko teaches elements of claim 3, furthermore Eskilsson further comprising: 6P288129.WO-US.01 detecting an eye direction of the operator based on the images around eyeballs of the operator (paragraph [0033], discloses the eye tracking to obtain  gaze direction data and paragraphs [0087]-[0091], discloses determining a person’s gaze direction relative to display, direction is directed towards an elements of interest on the display.., ..) and generation of the transparency map (paragraph [0098]).   Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of the position of the gaze point on the display screen in the line of sight of the operator.  

However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).  Eskilsson and Ahn failed to teach the corresponding capture images around eyeballs of the operator. 
	However,  Kaneko teaches capturing images around eyeballs of the operator (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system of Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing 

   
With respect to claim 16,  Eskilsson in view of Ahn teaches elements of claim 15, furthermore Eskilsson teaches the information method further comprising: collecting biometric information of the operator for personal authentication(paragraph [0063], discloses  biometric data such as eye tracking .., biometric data with the tagged items, a normative database may be built)) .  
With respect to claim 17, Eskilsson in view of Ahn teaches elements of claim 5, furthermore Eskilsson teaches the non-transitory computer-readable recording medium the information transmission method further comprising:  detecting an eye direction of the operator based on the images around eyeballs of the operator (paragraph [0033], discloses the eye tracking to obtain  gaze direction data and paragraphs [0087]-[0091], discloses determining a person’s gaze direction relative to display, direction is directed towards an elements of interest on the display.., ..) and generation of the transparency map (paragraph [0098]).   Eskilsson is silent to teach the corresponding generating map includes values of a coordinate of the position of the gaze point on the display screen in the line of sight of the operator.  

	However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator (paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).  Eskilsson and Ahn failed to teach the corresponding capture images around eyeballs of the operator. 

	However,  Kaneko teaches capturing images around eyeballs of the operator (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate 

With respect to claim 18, Eskilsson in view of Ahn teaches elements of claim 6, furthermore Eskilsson teaches the information on display terminal(paragraph [0023], discloses displayed media and paragraph [0042], discloses items are displayed on a display).  Eskilsson  teaches the above elements including  s track a user’s attention as represents by their gaze direction while a user is using a computer devices (paragraph [0036])  and  images collected via device camera and images may be capture via a dedicated image capture device paragraphs [0092]-[0094]) and processor(s) may perform the necessary task (paragraph [0022]) .  Eskilsson failed to teach wherein the a is further camera configured to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator.  
However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).
Eskilsson and Ahn failed to teach the corresponding capture images around eyeballs of the operator. 

However,  Kaneko teaches capturing images around eyeballs of the operator (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system of Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing 

With respect to claim 19,  Eskilsson in view of Ahn teaches elements of claim 8 furthermore Eskilsson teaches the information transmission method  , further comprising: capturing images around eyeballs of the operator; wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs (paragraph [0033], discloses the eye tracking to obtain  gaze direction data and paragraphs [0087]-[0091], discloses determining a person’s gaze direction relative to display, direction is directed towards an elements of interest on the display.., ..).
Eskilsson  teaches the above elements including  s track a user’s attention as represents by their gaze direction while a user is using a computer devices (paragraph [0036])  and  images collected via device camera and images may be capture via a dedicated image capture device paragraphs [0092]-[0094]) and processor(s) may perform the necessary task (paragraph [0022]) .  Eskilsson failed to teach wherein the a is further camera configured to capture images around eyeballs of the operator of the operator to generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator.  
However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view of Ahn teaches the above elements, Ahn further teaches  the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).    Ahn failed to teach the corresponding camera to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator.  
	However, Kaneko teaches wherein the a is further camera configured to capture images around eyeballs of the operator wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, 



With respect to claim 20,  Eskilsson in view of Ahn teaches elements of claim 10 furthermore Eskilsson teaches the information transmission method  , further comprising: capturing images around eyeballs of the operator wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs (paragraph [0033], discloses the eye tracking to obtain  gaze direction data and paragraphs [0087]-[0091], discloses determining a person’s gaze direction relative to display, direction is directed towards an elements of interest on the display.., ..).
Eskilsson  teaches the above elements including  s track a user’s attention as represents by their gaze direction while a user is using a computer devices (paragraph [0036])  and  images collected via device camera and images may be capture via a dedicated image capture device paragraphs [0092]-[0094]) and processor(s) may perform the necessary task (paragraph [0022]) .  Eskilsson failed to teach wherein the a is further camera configured to capture images around 
However, Ahn teaches generate the values of the coordinate of the position of the gaze point on the display screen in the line of sight of the operator(paragraph [0008], discloses detect a coordinate of the detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system and paragraph [0079], discloses generate an image on the base of the eye-gazing point coordinate , the coordinates value calculation units outputs the  generated  control signal to the devices  control unit).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for  the collecting the biometric data such as gaze information  of Eskilsson modify by adding  generating by match the gaze point with the device feature of Ahn for the purpose  of  the image generation unit 210 to  perform an operation of magnifying, reducing, or moving an image in response to the image generating operation control signal (see Ahn, paragraph [0080]).

Eskilsson in view of Ahn teaches the above elements, Ahn further teaches  the eye-gaze based control device may further includes a camera unit configured to generate the image data by capture an actual image (paragraph [0010]) and image data obtained by capture an actual image through the camera (paragraph [0017]).    Ahn failed to teach the corresponding camera to capture images around eyeballs of the operator, wherein the gaze point detector is further configured to detect an eye direction of the operator based on the images around eyeballs of the operator.  
	However, Kaneko teaches wherein the a is further camera configured to capture images around eyeballs of the operator wherein the gaze point detector is further configured to detect an (paragraph [0045], discloses the image capture unit 30 captures an image of the eye of the user to detect the iris, paragraph [0057], discloses the infrared camper 80 is an instrument for capturing an image of the eye of the user used to detect of the iris.., paragraph [0061], discloses performing iris authentication  combined with eye-gaze detection and a method of performing iris authentication.., paragraph [0107], discloses personal authentication , paragraph [0111], discloses personal authentication  is executed by repeating a combination of the iris authentication and matches processing on the number of features point of the iris …).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for a camera unit configured to generate the image data by capture an actual image of Eskilsson and detected eye-gaze point, a control command input unite configured to receive a user control command and a coordinate value calculation unit configure to generate by match the eye-gaze point with the device coordinate system of Ahn with detecting or capturing the image of user iris for performing iris authentication combined with eye-gazing detection of Kaneko for the purpose of providing further improved security (see Kaneko, paragraph [0150])

With respect to claim 21, Eskilsson in view of Ahn  and further view of Kaneko teaches elements of claim 5, furthermore Eskilsson teaches the   non-transitory computer-readable recording medium further comprising performing personal authentication of the operator based on facial recognition (paragraph [0069], discloses a user by facial identification and tracking).

(paragraph [0069], discloses a user by facial identification and tracking).
 
The following prior arts applied in the office action 
Eskilsson et al (US Pub., No., 2017/0053304 A1) discloses a method for determining a relationship between biometric data and stimuli to reach a conclusion. 
Ahn et al (US Pub., 2005/0108092 A1) discloses an eye-gaze based control devices.  The eye-gaze based control device of the present invention may control a control target device according to an eye-gaze point of a user. 
Kaneko et al (US Pub., 2017/0243063 A1) discloses an authentication method executed by a processor included in an electronic device, the authentication method includes setting a plurality of gaze points on a screen of the electronic device such that an order for the gaze points is determined; capturing a plurality of images of an eye at the gaze points, when the eye gazes at the gaze points according to the order; detecting an iris from each of the images of the eye  calculating an exposure amount of the iris in each of the images of the eye.  

Response to Arguments
Applicant’s arguments of 35 U.S.C 103(a) rejections filed on 22 January 2022 with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/SABA DAGNEW/Primary Examiner, Art Unit 3682